DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment filed 09/09/2021 regarding the 35 U.S.C. 112 rejection, has been considered. Therefore 112 rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. ("Learning Multiple Tasks with Deep Relationship Networks") in view of Kirkpatrick et al. (“Overcoming catastrophic forgetting in neural networks”)

Regarding claim 1.
Long teaches a method for training a neural network (see pages 3-4 section 4 Deep Relationship Networks, figure 1, Deep relationship network (DRN) for multi-task learning), the method comprising: 
training a common layer of the neural network  (see page 4, 
    PNG
    media_image1.png
    399
    1046
    media_image1.png
    Greyscale
, wherein fully connected layers f c6-f c7 corresponds to common layer);
wherein the common layer is trained during training for each of a first task layer of the neural network and a second task layer of the neural network (see page 4, 
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers), and wherein training the common layer comprises: 
training the common layer with a first training dataset comprising a plurality of images comprising a first label (see page 4, “The proposed DRN model is built upon AlexNet [21], which is comprised of convolutional layers”, where AlexNet load a pretrained version of the network trained on more than a million images from the ImageNet database), wherein the first label is associated with a first task, and wherein the first task layer of the neural network is trained to execute the first task (see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”); 
and training the common layer with a second training dataset plurality of images comprising a second label (see page 4, “The proposed DRN model is built upon AlexNet [21], which is comprised of convolutional layers”, where AlexNet load a pretrained version of the network trained on more than a million images from the ImageNet database), wherein the second label is associated with a second task, and wherein the second task layer of the neural network is trained to execute the second task (see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”); 
and wherein the common layer, the first task layer, and the second task layer are independent layers of the neural network (see figure 1, where fully connected layers f c6–f c7 [i.e. common layer], task 1 [i.e. first task] and task T [second task], are all independent layers of the neural network); 
and wherein the common layer of the neural network is … to retain memory for performing feature extraction (see page 4 section 4 Deep Relationship Networks, figure 1, “fully connected layers f c6–f c7 learn transferable features”).
Long do not teach wherein the common layer of the neural network is constrained using elastic weight consolidation (EWC) to retain memory for performing feature extraction.
Kirkpatrick teaches wherein the common layer of the neural network is constrained using elastic weight consolidation (EWC) to retain memory for performing feature extraction (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).
Both Long and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B to avoid catastrophic forgetting in neural networks (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).

Regarding claim 2. 
Long and Kirkpatrick teach the method of claim 1, 
Long further teaches further comprising training the first task layer of the neural network with the first training dataset and training the second task layer of the neural network with the second training dataset (see page 4, 
    PNG
    media_image3.png
    121
    965
    media_image3.png
    Greyscale
, wherein each task layer is trained with training dataset). 

Regarding claim 3. 
Long and Kirkpatrick teach the method of claim 2, 
Long further teaches wherein training the first task layer of the neural network comprises providing an output of the common layer of the neural network to the first task layer (see figure 1, task 1…task T output); and training the second task layer of the neural network comprises providing the output of the common layer of the neural network to the second task layer (see figure 1, task 1…task T output); the method further comprises connecting the first task layer and the second task layer to the common layer during testing or deployment (see page 4, “the deep features in standard CNNs must eventually transition from general to specific along the network, and the feature transferability decreases while the task discrepancy increases, making the features in higher layers f c7–f c8 unsafely );
the common layer simultaneously performs feature extraction for both the first task and the second task and provides output to both the first task layer and the second task layer (see page 4, “at the multiple tasks can be well correlated given the shared representation learned by the feature layers conv1–f c7 of the deep neural network”, wherein all features are learned from layers conv1-fc7 corresponds to simultaneously performs feature extraction); and
the output of the neural network is a result of feature extraction for both the first task and the second task (see figure 1, output of task T, corresponds to output of both first task and the second task).

Regarding claim 4. 
Long and Kirkpatrick teach the method of claim 1, 
Kirkpatrick further teaches further comprising determining which weights are important for a specific task and applying EWC constraints to those tasks during training for one or more subsequent tasks (see page 3522, figure 1, “WC ensures task A is remembered while training on task B. Training trajectories are illustrated in a schematic parameter space, with parameter regions leading to good performance on task A (gray) and on task B (cream color)… EWC, conversely, finds a solution for task B without incurring a significant loss on task A (red arrow) by explicitly computing how important weights are for task A.”).
.

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. ("Learning Multiple Tasks with Deep Relationship Networks") in view of Kirkpatrick et al. (“Overcoming catastrophic forgetting in neural networks”) in view of Jeong et al. ("End-to-end learning of image based lane-change decision") 

Regarding claim 5. 
Long and Kirkpatrick teach the method of claim 1, 
Long and Kirkpatrick do not teach wherein at least one of the first task or the second task comprise one or more of object detection, image segmentation, and lane finding.
Jeong teaches wherein at least one of the first task or the second task comprise one or more of object detection, image segmentation, and lane finding (see page 1602, figure 1, detecting objects and finding lanes through left and right images).
Long, Kirkpatrick and Jeong pertain to the problem of learning tasks using neural network, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of using the Multiple Tasks with Deep Relationship Networks as taught by Long and Kirkpatrick to the End-to-end Learning of Image based Lane-Change Decision teaching taught by  

Regarding claim 6. 
Long teaches a non-transitory computer readable storage media storing instructions for execution by one or more processors, the instructions comprising: 
processing … data with a neural network comprising a common layer and a plurality of task layers, wherein the plurality of task layers comprise a first task layer and a second task layer, (see page 4, 
    PNG
    media_image1.png
    399
    1046
    media_image1.png
    Greyscale
, wherein fully connected layers f c6-f c7 corresponds to common layer, Task1..TaskT corresponds to the first task and second task) and wherein processing the … data comprises: 
the common layer receiving the … data as an input, the common layer generating an output (see figure 1 above, input layer, fully connected layers f c6-f c7 corresponds to common layer and output layer ); 
the first task layer of the neural network receiving the output of the common layer as a first task input, wherein the first task layer is trained to execute a first task; the first task layer generating a first task output based on the first task (see page 4 and figure 1, wherein the common layers [fully connected layers] connected to the first task layer to output a first task, also see  
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers); 
the second task layer of the neural network receiving the output of the common layer as a second task input, wherein the second task layer is trained to execute a second task; and the second task layer generating a second task output based on the second task (see page 4 and figure 1, wherein the common layers [fully connected layers] connected to the second task layer [task T which can be multiple layers] to output a second task, also see  
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers);
wherein the common layer of the neural network is trained with a first training dataset comprising a plurality of images comprising a first label during training of the first task layer (see page 4, “The proposed DRN model is built upon AlexNet [21], which is comprised of convolutional layers”, where AlexNet load a pretrained version of the network trained on more than a million images from the ImageNet database, also see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”), and the common layer is trained with a second training dataset comprising a plurality of images comprising a second label during training of the second task layer (see page 4, “The proposed DRN model is built upon AlexNet [21], which is comprised of convolutional layers”, where AlexNet load a pretrained version of the network trained on more than a million images from the ImageNet database, also see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”);
Long do not teach processing sensor data with a neural network and performing an automated or assisted driving task based on the first task output and the second task output; wherein the common layer of the neural network is constrained by elastic weight consolidation (EWC) to preserve performance for a previous task.
Kirkpatrick teaches wherein the common layer of the neural network is constrained by elastic weight consolidation (EWC) to preserve performance for a previous task (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously A*, as shown schematically in Fig. 1.”).
Both Long and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).
Long and Kirkpatrick do not explicitly teach processing sensor data with a neural network and performing an automated or assisted driving task based on the first task output and the second task output;
Jeong teaches performing an automated or assisted driving task based on the first task output and the second task output (see page 1602, abstract, “image based end-to-end learning framework that helps lane-change decisions for human drivers and autonomous vehicles. The proposed system, Safe LaneChange Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle”, right and left assist drivers to make a decision to change lanes safely);
processing sensor data with a neural network (see page 1602, abstract, “trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle”)
Long, Kirkpatrick and Jeong pertain to the problem of learning tasks using neural network, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of using the Multiple Tasks with Deep Relationship Networks as taught by Long and Kirkpatrick to the End-to-end Learning of Image based Lane-Change Decision teaching taught by  Jeong. The motivation for doing so would be to improve a safe lane-changing decisions for human drivers and autonomous vehicles (see Jeong e.g. abstract and introduction).

Regarding claim 7. 
Long, Kirkpatrick and Jeong teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein the plurality of task layers of the neural network output a result for a different task of a plurality of tasks, and wherein at least one task of the plurality of tasks comprises one or more of object detection, image segmentation, or lane finding (see page 1602, figure 1, detecting objects and finding lanes through left and right images).
The motivation utilized in the combination of claim 5, applies equally as well to claim 7.

Regarding claim 8. 
Long, Kirkpatrick and Jeong teaches the computer readable storage media of claim 6, 
 wherein the sensor data comprises a frame of sensor data captured by one or more sensors, and wherein the frame of sensor data comprises at least one of: a red-green-blue (RGB) image; an infrared image; a frame of light detection and ranging (LIDAR) data; and a frame of radar data (see page 1602, “To observe the rear side space, automakers equip a vehicle with sensors such as cameras or high frequency radars”).
The motivation utilized in the combination of claim 5, applies equally as well to claim 8.

Regarding claim 9. 
Long, Kirkpatrick and Jeong teaches the computer readable storage media of claim 6, 
Long further teaches wherein the instructions further comprise sequentially training the common layer of the neural network to execute different tasks while connected to corresponding task layers of the neural network (see page 4, “the feature transferability decreases while the task discrepancy increases, making the features in higher layers f c7–f c8 unsafely transferable across different tasks”).

Regarding claim 10. 
Long, Kirkpatrick and Jeong teaches the computer readable storage media of claim 6, 
Long further teaches wherein at least two of the plurality of task layers of the neural network are trained on different data sets, wherein the common layer of the neural network comprises columns or nodes trained on different datasets (see page 4, 
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers), wherein training the common layer of the neural network comprises:
 training the common layer to execute the first task based on the first dataset while connected to the first task layer (see figure 1, common layer, first dataset and first task layer are connected, also see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”); 
and training the common layer to execute the second task based on a second dataset while connected to the second task layer (see figure 1, common layer, first dataset and first task layer are connected, also see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”, where task T are multi task [i.e. task 2] and multi dataset as inputs); 
Kirkpatrick teaches wherein the common layer is constrained by the EWC during training for at least one of the first tasks or the second tasks (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to A*, as shown schematically in Fig. 1.”).
The motivation utilized in the combination of claim 6, applies equally as well to claim 10.

Regarding claim 11. 
Long, Kirkpatrick and Jeong teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein performing the automated or assisted driving task comprises performing a driving maneuver with a vehicle (see page 1602, abstract, “image based end-to-end learning framework that helps lane-change decisions for human drivers and autonomous vehicles.”).
The motivation utilized in the combination of claim 6, applies equally as well to claim 11.

Regarding claim 12. 
Long, Kirkpatrick and Jeong teaches the computer readable storage media of claim 6, 
Jeong further teaches wherein performing the automated or assisted driving task comprises providing a notification to a driver (see page 1603, “we aim to develop an end-to-end learning framework that assists safe lane-change decision. Instead of object detection or tracking approaches, we formulate an image classification ”, where the SLCAN notifies the driver if the lane is blocked or free to switch lanes).
The motivation utilized in the combination of claim 6, applies equally as well to claim 12.

Regarding claim 13. 
Long, Kirkpatrick and Jeong teaches the computer readable storage media of claim 6, 
Long further teaches wherein the common layer of the neural network comprises a convolutional neural network (CNN) (see pages 3-4 and figure 1, the deep convolutional neural network (CNN)).

Regarding claim 14. 
Long teaches a system comprising a processor for performing one or more … tasks based on a neural network (see page 4, 
    PNG
    media_image1.png
    399
    1046
    media_image1.png
    Greyscale
, wherein fully connected layers f c6-f c7 corresponds to common layer), 
the neural network comprising: a common layer for performing feature extraction on an image, wherein a feature extraction output from the common layer is used simultaneously for a plurality of tasks based on a single set of input data (see page 4 and figure 1 above, “at the multiple tasks can be well correlated given the shared representation learned by the feature layers conv1–f c7 of the deep neural network”, wherein all features are learned from layers conv1-fc7 corresponds to simultaneously performs feature extraction); 
and a plurality of subtask portions for performing the plurality of tasks based on the feature extraction output from the common layer (see page 4, 
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers); 
wherein each of the plurality of subtask portions comprise nodes or layers of the neural network (see figure 1, where fully connected layers f c6–f c7 [i.e. common layer], task 1 [i.e. first task] and task T [second task);
wherein each of the plurality of subtask portions is trained on different sets of training data such that a first task layer is trained on a first task and a second task layer is trained on a second dataset see page 4 and figure 1, wherein the common layers [fully connected layers] connected to the first task layer to output a first task, also see  
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers and multiple datasets are inputed);
wherein the common layer, the first task layer, and the second task layer are independent layers of the neural network (see figure 1, where fully connected layers f c6–f c7 [i.e. common layer], task 1 [i.e. first task] and task T [second task], are all independent layers of the neural network); 
wherein the common layer of the neural network is trained using each of the different sets of training data (see figure 1, fully connected layers using different set of training data inputted); 
Long do not teach performing one or more autonomous driving or assisted driving tasks based on a neural network; and wherein the common layer is constrained by elastic weight consolidation to limit the common layer from forgetting a previously learned task.
Kirkpatrick teaches wherein the common layer is constrained by elastic weight consolidation to limit the common layer from forgetting a previously learned task (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in A*, as shown schematically in Fig. 1.”).
Both Long and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).
Long and Kirkpatrick do not explicitly teach performing one or more autonomous driving or assisted driving tasks based on a neural network.
Jeong teaches teach performing one or more autonomous driving or assisted driving tasks based on a neural network(see page 1602, abstract, “image based end-to-end learning framework that helps lane-change decisions for human drivers and autonomous vehicles. The proposed system, Safe LaneChange Aid Network (SLCAN), trains a deep convolutional neural network to classify the status of adjacent lanes from rear view images acquired by cameras mounted on both sides of the vehicle”, right and left assist drivers to make a decision to change lanes safely);
Long, Kirkpatrick and Jeong pertain to the problem of learning tasks using neural network, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of using 

Regarding claim 15. 
Long, Kirkpatrick and Jeong teach the system of claim 14, 
Jeong further teaches further comprising a sensor for obtaining sensor data, wherein the sensor comprises one or more of a camera, a LIDAR system, or a radar system (see page 1602, “To observe the rear side space, automakers equip a vehicle with sensors such as cameras or high frequency radars”).
The motivation utilized in the combination of claim 14, applies equally as well to claim 15.

Regarding claim 16. 
Long, Kirkpatrick and Jeong teach the system of claim 14, 
Jeong further teaches further comprising a control system configured to control one or more actuators, displays, or audio systems of a vehicle (see page 1602, “The proposed approach trains a DCNN that interprets rear view images and directly renders a lane-change decision”, the control system controls display of a vehicle).
The motivation utilized in the combination of claim 14, applies equally as well to claim 16.

Regarding claim 17. 
Long, Kirkpatrick and Jeong teach the system of claim 14, 
Long further teaches wherein the common layer of the neural network and the plurality of subtask portions provide of the neural network each generates an output based on a single set of input data (see page 4 and figure 1 above, “at the multiple tasks can be well correlated given the shared representation learned by the feature layers conv1–f c7 of the deep neural network”, wherein all features are learned from layers conv1-fc7 corresponds to simultaneously performs feature extraction).

Regarding claim 18. 
Long, Kirkpatrick and Jeong teach the system of claim 14, 
Long further teaches, wherein the common layer of the neural network comprises a convolutional neural network (CNN) (see pages 3-4 and figure 1, the deep convolutional neural network (CNN)).
Regarding claim 19. 
Long, Kirkpatrick and Jeong teach the system of claim 14, 
Jeong further teaches wherein the common layer of the neural network comprises a recurrent neural network (RNN) (see page 1606, “approaching vehicle at a distance may or may not be a threat depending on the relative speed of that vehicle. To handle this, we plan to design an advanced RNN-based SLCAN that feeds on several consecutive image inputs and returns more reliable decision.”, Jeong ).
Long, Kirkpatrick and Jeong pertain to the problem of learning tasks using neural network, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of using the Multiple Tasks with Deep Relationship Networks as taught by Long and Kirkpatrick to the End-to-end Learning of Image based Lane-Change Decision using RNN teaching taught by  Jeong. The motivation for doing so would be to “feeds on several consecutive image inputs and returns more reliable decision” for the purpose of improving a safe lane-changing decisions for human drivers and autonomous vehicles (see Jeong e.g. abstract and page 1606).

Regarding claim 20. 
Long, Kirkpatrick and Jeong teach the system of claim 14, 
Jeong further teaches wherein the plurality of subtask portions output a result for each of the plurality of tasks, and wherein the plurality of tasks comprise two or more of object detection, image segmentation, and lane finding (see page 1602, figure 1, detecting objects and finding lanes through left and right images).
The motivation utilized in the combination of claim 14, applies equally as well to claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129